Citation Nr: 0911625	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for low back pain.

2.  Entitlement to an effective date earlier than December 
11, 2003 for a compensable rating for low back pain.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970 and from November 1974 to August 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating of 10 percent for low back pain, effective 
December 11, 2003.  

The Veteran was scheduled to appear before the Board sitting 
at the RO in March 2008.   The Veteran failed to report to 
this hearing without good cause.  Therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).

In May 2008, the Board remanded the claims for further 
procedural and evidentiary development, and they are now 
before the Board for adjudication.


FINDINGS OF FACT

1. Prior to August 25, 2008, the Veteran's low back pain was 
manifested by constant pain with muscle spasms but with no 
abnormal gait or spinal contour.  Flexion was 90 degrees and 
the combined range of motion of the thoracolumbar spine was 
235 degrees.  

2.  Starting August 25, 2008, the Veteran's low back pain, 
diagnosed as degenerative disc disease, is manifested by 
constant pain with muscle spasms but with no abnormal gait or 
spinal contour.  Flexion is 60 degrees after repetition, and 
the combined range of motion of the thoracolumbar spine is 
210 degrees.  

3.  A June 1977 decision of the Board that denied a 
compensable rating for low back pain is final. 

4.  A January 1987 decision of the RO that denied a 
compensable rating for low back pain is final. 

5.  The Veteran's claim for a compensable rating was received 
on December 11, 2003.  Competent medical evidence did not 
show a factually ascertainable increase in disability of the 
low back until March 24, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for low back pain prior to August 25, 2008, have not 
been met.  38 U.S.C.A. § 1155 West (2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5238, 5242 (2008).  

2.  The criteria for a rating of 20 percent, but no greater, 
for low back pain and degenerative disc disease of the lumbar 
spine, effective August 25, 2008, have been met.  38 U.S.C.A. 
§ 1155 West (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5238, 5242 (2008).  

3.  The criteria for an effective date earlier than December 
11, 2003 for a compensable rating for low back pain have not 
been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.157, 3.321; 3.400(o) 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes, 5237, 5238, 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In March 2004, the RO provided notice that did not meet all 
the requirements because it did not discuss the specific 
measurement and test criteria for rating a lumbosacral 
disability, explain the types of evidence other than medical 
records that could be considered, or request evidence on the 
impact of the disability on the Veteran's employment and 
daily life.  When the claim for an earlier effective date for 
an increased rating was raised in an October 2004 notice of 
disagreement, the RO did not provide notice of the criteria 
to substantiate the claim.  Therefore, the Board concludes 
that duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a notice followed by 
readjudication of the claim). 

In this case, the duty to notify was satisfied by 
correspondence in May 2008.  The Appeals Management Center 
(AMC) provided the test criteria applicable to lumbosacral 
disorders, explained the types of evidence other than medical 
records that could be considered, requested evidence on the 
impact of the disability on daily life and employment, and 
provided the criteria for assignment of effective dates.  
Although the notice letter was not sent before the initial 
decision in these matters, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AMC also 
readjudicated the case in a January 2009 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Veteran contends that his low back pain is more severe 
than is contemplated by the current rating.  He further 
contends that an earlier effective date for a compensable 
rating is warranted because he experienced the low back pain 
since the time of his initial claim for an increased rating 
in 1977.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran's claim for an increased rating was received on 
December 11, 2003.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height. A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  This rating formula applies to lumbosacral strain, 
spinal stenosis, and degenerative arthritis of the spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237, 5238, 5242.

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2007). 
The code for intervertebral disc syndrome (Diagnostic Code 
5243) permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  As there is 
no diagnosis of intervertebral disc syndrome, evidence of 
incapacitating episodes, or neurological deficits associated 
with this lumbar spine disability, those criteria do not 
apply.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

On March 24, 2004, a VA examiner noted the Veteran's reports 
of constant moderate back pain with recurrent muscle spasms 
exacerbated by bending, twisting, and lifting.  The Veteran 
did not use medication, braces, or support devices for 
ambulation and did not experience incapacitating episodes.  
The Veteran reported that he could walk up to a mile before 
experiencing back muscle tightening but there was no 
radicular pain, loss of bowel or bladder function, or 
limitation of daily activities.  The examiner noted a normal 
gait with no muscle tone or reflex deficits.  Flexion was 90 
degrees and extension was 25-30 degrees with spasms when 
returning upright.  Bidirectional lateral flexion and 
bidirectional rotation was 30 degrees with spasms.  The 
combined range of motion was 235 degrees.  X-rays showed 
calcification near the left transverse process of the L5 
vertebra.  The examiner stated that the indication could be 
soft tissue calcification or an old chip fracture.  The 
examiner diagnosed muscle spasms of the lumbosacral spine 
consistent with mechanical low back pain.  

The record does not contain any indication of VA or private 
outpatient treatment for low back pain. 

On August 25, 2008 a VA examiner noted a review of the claims 
file and the Veteran's reports of constant moderate low back 
pain with no radiating pain.  Flare- up pain occurred two to 
three times per month precipitated by walking for more than 
one mile or standing for more than ten to fifteen minutes.  
There were no incapacitating episodes.  The Veteran did not 
use support devices and indicated that impact of the back 
pain on his daily activities was to slow him down.  The 
Veteran was unemployed as a result of unrelated medical 
disorders.  The Veteran reported using marijuana as needed 
for pain but did not use prescribed medication.  The examiner 
noted a normal spinal contour.  Flexion was 90 degrees with 
pain beginning at 60 degrees.  Extension was 30 degrees with 
pain at the limit of motion.  Bidirectional lateral flexion 
and bidirectional rotation was 30 degrees with pain at the 
limit of motion.  On repetition, flexion was further limited 
to 60 degrees.  The combined range of motion including the 
additional loss for function on repetition was 210 degrees.  
The examiner noted no reflex, muscle strength, or 
neurological deficits.  An X-ray showed no loss of vertebral 
height or improper disc alignment.  There were indications of 
slight sclerosis near the left sacral wing and mild 
degenerative changes.  The examiner diagnosed degenerative 
disc disease.  In a December 2008 addendum, another VA 
examiner reviewed the August 2008 report and stated that the 
degenerative disc disease was not evident in the 2004 images 
and therefore the degenerative process either developed since 
2004 or was the result of interpretation by different 
radiologists.  

The Board concludes that an increased rating greater than 10 
percent prior August 25, 2008 is not warranted because 
medical evidence did not show that an increase for the 
disorder was factually ascertainable prior to that date.  An 
examiner in 2004 noted flexion of the thoracolumbar spine 
greater than 85 degrees and a combined range of motion of 235 
degrees.  The examiner also noted muscle spasms but no 
abnormal gait or contour.  The rating criteria contemplate 
the presence of pain, stiffness, and aching.  A higher rating 
prior to August 2008 is not warranted because flexion was not 
less than 60 degrees or the combined range of motion less 
than 120 degrees with abnormal gait or contour.  

However, starting on August 25, 2008, an examiner noted 
forward flexion limited to 60 degrees on repetitive motion 
indicating an additional loss of function due to lack of 
endurance.  Further, diagnostic imaging identified pathology 
to show the emergence of indication of degenerative disc 
disease, which is rated under the same criteria discussed 
above.  Therefore, the Board concludes that an increased 
staged rating of 20 percent, but not greater, is warranted 
starting August 25, 2008, the date of the VA examination that 
showed forward flexion limited to 60 degrees.  A higher 
rating is not warranted because forward flexion is not less 
than 30 degrees.  As there is no evidence of incapacitating 
episodes, bowel or bladder dysfunction, or neurological 
deficits, diagnostic codes for these manifestations are not 
applicable.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Earlier Effective Date for Increased Rating

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997). 

In this case, the Veteran's claim for a compensable rating 
was received on December 11, 2003 and medical evidence that 
showed an increase in disability was developed in an 
examination on March 24, 2004.  Therefore, an effective date 
earlier than December 11, 2003 is not warranted.  

The Veteran contends that his back symptoms warranted a 
compensable rating at the time of an earlier claim in 1977.  

In January 1971, the RO granted service connection and a 10 
percent rating for low back pain.  However, in November 1974, 
the Veteran reenlisted and reentered active duty.  After 
discharge from the second period of active duty, a VA 
examination was performed in November 1975 that showed no 
limitation of motion, muscle spasms, or degenerative spinal 
disease.  In December 1975, the RO assigned a noncompensable 
rating, effective the day following discharge from active 
duty.  In April 1976, the Veteran submitted a claim for a 
compensable rating.  A new VA examination was performed in 
September 1976, and in October 1976, the RO again denied a 
compensable rating.  The Veteran expressed timely 
disagreement, and after the issuance of a statement of the 
case, perfected a timely appeal.  In June 1977, the Board 
considered all the evidence of record and denied a 
compensable rating for residuals of a low back injury.  That 
decision is final.  38 U.S.C.A. § 4003 (West 1970).  

In October 1986, the Veteran requested reevaluation of his 
back disorder but did not submit any evidence that his 
symptoms had become more severe.  In January 1987, the RO 
denied a compensable rating.  The Veteran did not express 
disagreement within one year, and the decision became final.  
38 U.S.C.A. § 4005 (West 1982); 38 C.F.R. § 3.104 (1987).    

The Board's June 1977 decision and the RO's January 1987 
decision are final, and no lay or medical evidence or 
additional formal or informal claims were received prior to 
the Veteran's December 2003 claim for an increased rating.  
Therefore, an earlier effective date is not warranted.   


ORDER

An increased rating greater than 10 percent prior to August 
25, 2008 for low back pain is denied. 

An increased rating of 20 percent, but not greater, effective 
August 25, 2008 for low back pain and degenerative disc 
disease of the lumbar spine is granted, subject to the legal 
criteria governing the payment of monetary benefits.



An effective date for a 10 percent rating for low back pain 
earlier than December 11, 2003 is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


